t c summary opinion united_states tax_court elmer j hopson petitioner v commissioner of internal revenue respondent docket no 5678-03s filed date elmer j hopson pro_se karen nicholson sommers for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is liable for the alternative_minimum_tax amt in the amount determined by respondent and whether petitioner is a entitled to deductions in addition to those claimed on his return and or b entitled to recharacterize as business_expense deductions any of the itemized_deductions that he claimed on his return some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in san diego california on the date the petition was filed in this case petitioner filed a federal_income_tax return for taxable_year which was dated date on this return he reported wage and salary income of dollar_figure and he claimed itemized_deductions totaling dollar_figure the itemized_deductions he claimed were for state and local_taxes of dollar_figure interest of dollar_figure charitable_contributions of dollar_figure employee business_expenses of dollar_figure tax preparation fees of dollar_figure and vehicle and boat depreciation of dollar_figure petitioner did not report liability for the amt in any amount in the notice_of_deficiency respondent’s sole adjustment was his determination that petitioner was liable for amt of dollar_figure respondent did not adjust any of petitioner’s claimed itemized_deductions nor did respondent determine that any additions to tax or penalties were applicable the first issue for decision is whether petitioner is liable for the amt in the amount determined by respondent petitioner argues that respondent’s calculation of the amt is in error but he does not single out any specific aspect of that calculation we have reviewed respondent’s calculation and conclude that it is in accordance with the provisions of the internal_revenue_code this calculation and the underlying provisions of the code can be summarized as follows taxable_income reported by petitioner dollar_figure miscellaneous_itemized_deductions claimed by petitioner big_number itemized_deduction for taxes paid claimed by petitioner big_number exemption deduction claimed by petitioner big_number alternative_minimum_taxable_income under sec_55 exemption_amount pursuant to sec_55 big_number taxable_excess under sec_55 big_number tentative_minimum_tax under sec_55 in this big_number case equal to of the taxable_excess big_number regular_tax under sec_55 as reported by petitioner big_number amt liability under sec_55 big_number 1the adjustments to taxable_income required in this case to calculate alternative_minimum_taxable_income are found respectively in sec_56 and ii and e 1the deductions for the employee business_expenses and tax preparation fees were reduced by dollar_figure pursuant to the sec_67 floor on miscellaneous_itemized_deductions we sustain respondent’s determination in the notice_of_deficiency the second issue for decision is whether petitioner is a entitled to deductions in addition to those claimed on his return and or b entitled to recharacterize as business_expense deductions any of the itemized_deductions that he claimed on his return petitioner argues that he is entitled to the changes which he made to his filed return on a form 1040x amended u s individual tax_return petitioner submitted this form to the irs in date following the issuance of the notice_of_deficiency underlying this case on the form petitioner claimed a variety of changes to the information on his original return first he added a schedule c profit or loss from business on which he claimed zero gross_income and a loss of dollar_figure for a business named maritime ventures engaged in the business of antique dealer petitioner also decreased his claimed itemized_deductions by dollar_figure to dollar_figure due in whole or part to his recharacterization of certain expenses--which he claimed on his original return as itemized deductions--as business_expenses on the schedule c respondent has not accepted any amounts reported by petitioner on the amended_return 2the recharacterization of itemized_deductions as business_expense deductions would change petitioner’s amt liability under sec_55 under sec_162 a taxpayer generally may deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on his trade_or_business a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 a taxpayer must keep records sufficient to establish the amounts of the items required to be shown on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 in his opening statement at trial petitioner argued that the following is the nature of his schedule c business my antique shop association in redwood city was with antiques on broadway my association here was with the trolley shop antiques in lemon grove in the mid 90s and at the present time on the internet my future plans of the business include use of a to-be-restored fire engine for rent or lease to movies parties and promotions petitioner’s testimony concerning the business can be summarized as follows during the year at issue petitioner’s business consisted of a rented space in an antique market petitioner would open his retail_space on one day each month in order to conduct his business but his merchandise was available at other times for viewing and possibly sales by another merchant petitioner has had no sales or other income from this business in any year aside from sales in which wouldn’t have been over dollar_figure petitioner did not present the court with any documentary_evidence concerning either the existence of the schedule c business or the nature or amount of the claimed expenses the amounts reported on the amended_return merely represent petitioner’s assertions and are not evidence that petitioner was engaged in any business or that he incurred any of the expenses the only evidence provided by petitioner concerning the schedule c business is his own self-serving uncorroborated testimony which we do not accept as credible_evidence that a bona_fide business existed or that he incurred the additional expenses because petitioner has presented no substantiation of the business or any of the expenses we conclude that he is not entitled to any additional deductions and that he is not entitled to recharacterize any of the original deductions sec_6001 sec_1_6001-1 e income_tax regs reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 3in the absence of substantiation or credible_evidence regarding this issue the burden_of_proof remains on petitioner to show the existence of the business and his entitlement to the deductions sec_7491 rule a
